ORDER

PER CURIAM:
AND NOW, this 30th day of September, 2005, Steven Pasternak having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated February 24, 2005; the said Steven Pasternak having been directed on July 6, 2005, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, the request for delay of determination and for a hearing is denied, and it is
ORDERED that Steven Pasternak is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.